DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 15, 17, and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koji JPS62181918 (cited by Applicant on IDS filed 3/28/2019).
Koji discloses:
Re claim 11
A final drive for a motor vehicle, comprising:
a first input shaft (shaft portion of 6L), a second input shaft (shaft portion of 6R), a first output shaft (8L) and a second output shaft (8R), wherein the first input shaft (shaft portion of 6L) is 

    PNG
    media_image1.png
    729
    834
    media_image1.png
    Greyscale

Re claim 14
The final drive as claimed in claim 11, wherein the first radial bearing and the second radial bearing are arranged in a tandem arrangement (see annotated Fig. 1 above. Compare to tandem arrangement seen in Fig. 4 of instant application) or a face-to-face arrangement, or that one of the radial bearings is formed as a fixed bearing and the other one of the radial bearings is formed as a movable bearing.
Re claim 15
The final drive as claimed in claim 11, wherein, when seen in cross- section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an angle (the angle will appear as a 90 degree angle) to a central plane incorporating the axes of rotation of the input shafts. (See annotated Fig. 1 below) (The Examiner notes that the output shafts are not required to be arranged symmetrically, they are only required to be seen as if symmetrical when viewed from a cross section.)

    PNG
    media_image2.png
    846
    891
    media_image2.png
    Greyscale

Re claim 17
The final drive as claimed in claim 11, wherein the axes of rotation of the output shafts are each arranged substantially perpendicular to the axes of rotation of the input shafts. (Fig. 1)
Re claim 26
The final drive as claimed in claim 14, wherein, when seen in cross- section with respect to the axes of rotation of the input shafts, the output shafts are arranged symmetrically at an angle to a central plane incorporating the axes of rotation of the input shafts. (See rejection of claim 15 hereinabove)

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 18, upon which claims 19-20 depend, further claims a bearing element arranged in the drive housing, having a first bearing projection and a second bearing projection, wherein the first bevel gear of the first bevel-gear transmission is supported on the first bearing projection and the second bevel gear of the second bevel-gear transmission is supported on the second bearing projection. Koji discloses the bearings of the first and second bevel gears being supported either by the housing (1) -if plural parts 9 are considered subcomponents of the housing, or by two separate bearing elements (9) if parts 9 are considered bearing elements separate from the housing (1). Assuming arguendo parts 9 are considered plural bearing elements, there is no disclosure of a single bearing element having both a first bearing projection and a second bearing projection supporting the first and second bevel gears, respectively. Furthermore, Koji teaches away from such a single bearing element as claimed, since plural parts 9 are on opposite sides of the housing (1) and thus would not have suggested combination into a single bearing element without improper hindsight of applicant’s invention.
Response to Arguments
The Applicant’s amendments have overcome the rejections under 35 USC 112 and the objections to the drawings.
Applicant’s arguments with respect to 35 USC 102 have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658